Case 3:20-cv-00309-TAD-KLH Document 18 Filed 07/01/20 Page 1 of 1 PageID #: 82



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


AARON LEE CONNER                                        CIVIL ACTION NO. 20-0309

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

WARDEN                                                  MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT


       The Report and Recommendation of the Magistrate Judge [Doc. No. 16] having been

considered, no objections thereto having been filed, and, finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Aaron Lee Conner’s

Petition [Doc. No. 5] is DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 1st day of July, 2020.



                                             ________________________________________
                                             TERRY A. DOUGHTY, JUDGE
                                             UNITED STATES DISTRICT COURT
